Citation Nr: 0110590	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  99-19 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to an increased rating for major depressive 
disorder, currently rated 30 percent disabling.  

2.  Entitlement to an increased rating for postoperative 
residuals of a left shoulder injury, currently rated 30 
percent disabling.  



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

REMAND

The appellant had active military service from February 1975 
to February 1978.  He contends that his service-connected 
major depressive disorder is more severely disabling than 
currently rated, and, therefore warrants a higher rating.  He 
indicated in his September 1999 substantive appeal (VA form 
9) that his depression is severe; requiring monthly 
treatments at a VA medical center and medications.  He claims 
that the disorder has affected his family life, social life, 
and his ability to function, to the extent that he stays at 
home and no longer has a life.  He also stated in the 
substantive appeal that he was unable to work due to his 
depression and other disabilities.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, supra.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, supra.  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the appellant filed a claim in 
August 1998 for an increased rating for his service-connected 
postoperative residuals of a left shoulder injury.  The RO 
denied that claim, while granting service connection for 
major depressive disorder, in a January 1999 rating decision.  
However, the notice to the appellant of the January 1999 
rating decision did not address the denial of an increased 
rating for the left shoulder.  He subsequently submitted a 
statement in July 1999 regarding his claim for an increased 
rating for the left shoulder, and submitted a second 
statement regarding the shoulder in September 1999.  The 
Board concludes that either statement qualifies as a timely 
filed notice of disagreement with the January 1999 rating 
decision as to the denial of an increased rating for the left 
shoulder.  However, review of the claims file fails to show 
that the RO has issued the appellant an SOC regarding his 
claim for an increased rating for postoperative residuals of 
a left shoulder injury.  

The Board has jurisdiction over appeals involving benefits 
under the laws administered by VA.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  An appeal consists of a timely filed notice 
of disagreement in writing and, after an SOC has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  In Malincon v. West, 12 Vet. 
App. 238 (1999), however, the Court held that where there is 
an adjudicative determination and a notice of disagreement, 
the notice of disagreement initiated review by the Board and 
bestowed jurisdiction of the Court over the matter; and that, 
notwithstanding the absence of an SOC or a substantive 
appeal, the Board must remand the case for issuance of an 
SOC. 

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103(a).  The Court has held that when the Board 
believes the medical evidence of record is insufficient it 
may supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, in 
order to obtain additional medical evidence and to insure 
that the appellant receives his due process rights, and 
because of the procedural defects with the appellant's 
attempt to appeal the claim of entitlement to an increased 
rating for his left shoulder disability, the Board finds that 
the claims must be remanded for the following actions:  

1.  The RO should contact the VAMC in Jackson 
for the purpose of obtaining copies of the 
appellant's medical records since January 1999.  
All records received should be associated with 
the claims file.  

2.  The RO should schedule the appellant for a 
VA psychiatric examination to determine the 
severity of the appellant's service-connected 
major depressive disorder.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner prior 
to the examination.  He should be requested to 
express an opinion as to the degree of 
disability caused by the appellant's 
psychiatric disorder.  The examiner should 
provide complete rationale for all conclusions 
reached.  

3.  This remand constitutes notice to him of 
the provisions pertaining to failure to report 
for scheduled examinations under 38 C.F.R. 
§ 3.655, which hold that (1) [w]hen entitlement 
or continued entitlement to a benefit cannot be 
established or confirmed without a current VA 
examination or reexamination and a claimant, 
without good cause, fails to report for such 
examination, or reexamination, action shall be 
taken in accordance with paragraph (b) or (c) 
of this section as appropriate.  Examples of 
good cause include, but are not limited to, the 
illness or hospitalization of the claimant, 
death of an immediate family member, etc.  For 
purposes of this section, the terms examination 
and reexamination include periods of hospital 
observation when required by VA (38 C.F.R. 
§ 3.655(a)); and [w]hen a claimant fails to 
report for an examination scheduled in 
conjunction with a claim for increase, the 
claim shall be denied (38 C.F.R. § 3.655(b)).  

4.  The RO must review the claims file and 
ensure that all notification and development 
action, including that required by the VCAA, is 
completed.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in sections 3 
and 4 of the Act are fully complied with and 
satisfied.  For further guidance on the 
processing of this case in light of the changes 
in the law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well as 
any pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that are 
subsequently issued also should be considered.  

5.  The RO should develop the appellant's claim 
of entitlement to a total disability evaluation 
based on individual unemploy-ability due to 
service-connected disabilities to include an 
orthopedic examination if appropriate.  

6.  After the above requested actions have been 
completed, the RO should review the appellant's 
claims.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
which must include the issue of entitlement to 
an increased rating for his left shoulder 
disability.  The appellant should be informed 
that the appeal of the issue pertaining to an 
increased rating for the left shoulder 
disability will be returned to the Board 
following the issuance of the SSOC only if that 
claim is perfected by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997).  The SSOC must 
contain notice of all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of 
time should be allowed for response.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND as to the merits of the appellant's 
claims. 


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


